UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAVASHIA JOHNSON,

                                        Plaintiff,                      18 Civ. 9347 (PAE)
                        -v-
                                                                              ORDER
 CONSTRUCTION AND REALTY SERVICES
 GROUP, INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 12, 2019, the Court issued an order adjourning mediation in response to a

letter from the parties indicating that a global settlement involving this and other cases was

likely. Dkt. 44. On October 11, 2019, the Court granted a motion for a further extension of time

for the parties to reach a settlement. Dkt. 46. On November 15, 2019, the Court granted another

such request, and ordered the parties to provide a status update by December 13, 2019, or sooner

if a settlement was consummated. Dkt. 48. The parties have not done so.

       The parties are hereby ordered to file a joint status letter on ECF by close of business on

Friday, February 28, 2020 indicating whether the case has been settled in principle.

       SO ORDERED.

                                                         PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 26, 2020
       New York, New York
